DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a pressure sensor which may switch on the device as soon as a pressure is applied to the mouthpiece”, and the claim also “optionally” sets forth the additional limitation “switch it off with a short delay time as soon as the pressure disappears” which narrows the range/limitation. Claim 9 recites the broad recitation “sensor”, and the claim also recites “temperature sensor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glick et al. (US 5,693,073).
Regarding claim 1, Glick discloses pacifier, comprising a mouthpiece (fig. 5, element 40) and a shield 20, further including a vibration-generating device (element 80; col. 5, line 14).
Regarding claim 2, the vibration-generating device (fig. 5, element 80) is accommodated in the mouthpiece 40.
Regarding claim 3, the vibration-generating device is activated by pressure on the mouthpiece (col. 5, ll. 39-43).
Regarding claim 4, Glick discloses a pressure sensor (fig. 5, element 86) which may switch on the device as soon as pressure is applied to the mouthpiece (col. 5, ll. 39-43).
Regarding claim 5, Glick discloses latex (col. 4, ll. 41-43).
Regarding claim 6, Glick discloses a round cherry shape (see fig. 3)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glick in view of Hakim (US 2017/0095406).
Regarding claim 7, Glick discloses the invention essentially as claimed except wherein the pacifier is supplied with power by a miniaturised lithium button cell. However, Glick does disclose that its pacifier is powered by batteries (col. 5, line 6). Hakim teaches that pacifiers may be powered by lithium button cell batteries (paragraph 0052). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify batteries of Glick to be lithium button cell batteries as taught by Hakim, in order to use a species of battery known to be compatible with pacifiers.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glick in view of Ford et al. (US 2015/0272447).
Regarding claim 8, Glick discloses the invention essentially as claimed except for radio and temperature sensors which are in contact with a smartphone. Ford teaches a pacifier with a temperature sensor that communicates with smartphones via Bluetooth, in order to alert the child’s parents of abnormal temperatures (paragraph 0059). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Glick with radio and temperature sensors as taught by Ford, in order to alert the child’s parents of abnormal temperatures. Examiner notes that Bluetooth signals are radio waves.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M.W/Examiner, Art Unit 3771 
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771